By the Court, Marcy, J.
By the act under which the award was made, the commissioners were directed to enter their awards and determinations upon every claim and controversy respecting the lands in the county of Onondaga, (in which the premises were then situated,) in a book or books to be provided for that purpose; and those books were directed to be filed in the clerk’s office of that county, there to remain as records. A subsequent act directed a similar book to be made and filed in the clerk’s office of the county of Cayuga of the awards and determinations concerning lands then in the county of Cayuga, which had recently been set *593off from the county of Onondaga. The premises in questian were, when the proceedings were filed, in the county of Onondaga. The exemplification of the award concerning them was therefore properly made by the clerk of that county.
The question as to the constitutionality of the act under which the Onondaga commissioners acted, was submitted to this court nearly twenty years ago, and decided in favor of its validity. In repeated decisions since, those proceedings have been sanctioned. It is now too late to hear an argument upon the question.
Motion for new trial denied.